Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Takamatsu (US PGPub 20180082388), in view of Wiltamuth (US Patent 6981250), and further in view of Ichikawa (US PGPub 20180278902) failed to disclose: a method, comprising: obtaining a function call for a function that calculates an attribute associated with a machine learning model; for each argument of the function call, identifying, by a computer system, a parameter type of the argument, wherein the parameter type represents a type of data used with the machine learning model;  obtaining a value accessor for retrieving features specific to the parameter type;  obtaining, by the computer system, a value represented by the argument using the value accessor; calculating, by the computer system, the attribute by applying the function to the value; and using the attribute to execute the machine learning model, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Takamatsu, Wiltamuth and Ichikawa discloses of a method, comprising: obtaining a function call for a function that calculates an attribute; for each argument of the function call, identifying, by a computer system, a parameter type of the argument, wherein the parameter type represents a type of data;  obtaining a value accessor for retrieving features specific to the parameter type;  obtaining, by the computer system, a value represented by the argument using the value accessor; calculating, by the computer system, the attribute; and executing the machine learning model.
Individually, Takamatsu teaches that the learning unit performs machine learning by using the feature value data, and functions as a generation unit that calculates or generates various types of parameters. For example, the learning unit calculates, by machine learning, various types of parameters that are used in a contract probability prediction model used in a contract probability prediction process by the predicting unit.
Wiltamuth teaches that for a fixed value parameter or a value parameter created by the expansion, an implicit conversion exists from the type of the argument to the tupe of the corresponding parameter, or (iib) for a ref or out parameter, the type of the argument is identical to the type of the corresponding parameter.
Ichikawa teaches of argmin() is a parameter that minimizes the argument enclosed by the parenthesis, and is a function that calculates a parameter under argmin.
However, the prior art, Takamatsu, Wiltamuth,and Ichikawa failed to disclose as following such as “a function that calculates an attribute associated with a machine learning model; a parameter type of the argument, used with the machine learning model; calculating the attribute by applying the function to the value represented by the argument; to use it to execute the machine learning model”
Claim 11 is the system claim, similar to the claim 1, and claim 19 is the product claim, similar to the claim 1. Therefore, claims 1-20 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193